NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NATHAN KING,
Claimant~Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VE'I‘.ERANS
AFFAIRS, `
Resp0n,den,t-Appellee.
2011-7}59
Appea1 from the United States C0urt of Appeals for
Veterans C1ain1s in case n0. 09-4533, Judge R0nald M.
Ho1daWay.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 61-day extension of time, until February 1, 2012, to
file his response brief
Up0n consideration thereof

KING v. DvA
IT ls ORDERED THAT:
The motion is granted
2
FcR THE COURT
 0 7 2011 /s/ J an H0rba1y
Date J an H0rba1y
ccc 1VIichael lawrence Var0n, Esq
Clerk
Michae1 D. Austin, Esq. F"_ED
U.8. COURT 0F APPEALS FOR
S2 1 THE FEDERAL C|RCU|T
nec orion
JANHORBAl.V
` CLERK